Citation Nr: 1738247	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  14-19 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection of a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. E. Trotter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to August 1966.  The Veteran is a Vietnam Era Veteran.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing is associated with the claims files.

The Boards has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A thorough review of the record indicates that further development is warranted prior to adjudicating the Veteran's claim.

The Veteran contends that service connection is warranted for a low back disorder.  
There is no evidence in the claim file that the Veteran underwent a VA examination, or examination serving similar function, for the lumbosacral spine.  The VA must provide an examination when the evidence shows: (1) A current disability; (2) an in-service event, injury, or disease; (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for the VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With regard to the third element, the United States Court of Appeals for Veterans Claims has established a low threshold and requires only that the evidence demonstrate that there may be a nexus between the two.

Regarding the first element, the Board notes that in May 2005 including x-rays revealed degenerative joint disease of the lumbosacral spine.  In August 2012,  multilevel spondylosis of the lumbosacral spine with foraminal narrowing was shown.

Regarding the second and third elements, the Veteran consistently reported an in-service event involving his low back, which reportedly occurred in November 1964 while the Veteran was stationed in Thailand.  On multiple occasions, the Veteran reported in his service treatment records (STRs) that his back was injured and that he spent approximately two to three weeks in the field hospital (either 31st or 33rd).

With regard to the final element, the Board finds that the there is insufficient competent evidence of record for the VA to make a decision regarding service connection in this case.  Although there are treatment records that establish the existence of a current lumbosacral disability and service treatment records show the Veteran's report of injury to his back, there is no opinion regarding the relationship of his current disability to service.  As such, the Veteran should be scheduled for an appropriate VA examination to assess the etiology of his lumbar spine disorder(s).

Additionally, on remand, the Veteran's in-service hospitalization records should be obtained.  Also, appropriate efforts must be made to obtain any further VA and private medical records.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the record any outstanding VA medical records.  All efforts to obtain additional evidence must be documented in the electronic record. 

2.  With any necessary assistance from the Veteran, obtain and associate with the record any outstanding private medical records.  All efforts to obtain additional evidence must be documented in the electronic record. 

3.  Appropriate efforts should be made to obtain and associate with this case file any outstanding service department records, including but not limited to records from the 31st and 33rd field hospitals,  associated with the Veteran's active service dates.

If the Veteran's outstanding service department records, notably records from the 31st and 33rd field hospitals, are unable to be obtained, the attempt and inability to obtain these records should be documented in the record.

4.  After undertaking the development listed above to the extent possible and any additional records are associated with the claims file, obtain an appropriate VA examination for the lumbar spine from an appropriate medical professional.  The electronic claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report.  

After reviewing the claims file and examining the Veteran, the examiner should answer the following question:

Is it as likely as not (a fifty percent probability or greater) that the Veteran's lumbar spine disability, to include degenerative joint disease, was caused by the Veteran's active service, to include the reported spine injury incurred in November 1964?

It should be noted that the Veteran is competent to attest to observable symptomatology.  The examiner's attention is invited to the Veteran's statements concerning the onset of his claimed disability.  The examiner is reminded that a medical opinion based solely on the absence of documentation in the record or that does not take into account the Veteran's reports of symptoms and history is inadequate.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

	If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

	The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

	5.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




